Case: 1:18-cv-06576 Document #: 79-2 Filed: 10/30/19 Page 1 of 13 PagelD #:972

EXHIBIT 2

Commercial Insurance Application
Case: 1:18-cv-06576 Document #: 79-2 Filed: 10/30/19 Page 2 of 13 PagelD #:972

Case: 1:18-cv-06576 Document #: 18-1 Filed: 11/21/18 Page 2 of 13 PagelD #:134
COMMERCIAL INSURANCE APPLICATION

CSR: PC

 

 

DATE (MM/DD/YYYY)

 

APPLICANT INFORMATION SECTION 6/27/2016
Csr, & Molloy | CARRIER NAIC CODE
arbone & Molloy Insurance
346 Maple Avenue Travelers Insurance Company 36137
Westbury, NY 11590 COMPANY POLICY OR PROGRAM NAME PROGRAM CODE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carbone & Molloy Property
POLICY NUMBER
KTCMB295T670-1-15
| SAE Carbone & Molloy UNDERWRITER UNDERWRITER OFFICE
PHONE 516-333-2340 Susan Villano
FAX 516-333-9110 | X | quote | _Jissueroucy |__| Renew
an SANS ACTION BOUND (Give Date and/or Attach Copy):
| CODE: HHO075 SUBCODE: CHANGE DATE TIME =
LAGENCY CUSTOMER ID: PITTSF1 CANCEL : PM
SECTIONS ATTACHED
INDICATE SECTIONS ATTACHED PREMIUM PREMIUM PREMIUM
QRCOABLE PAPERS Oee! $ ELECTRONIC DATA PROC $ OVO TRUCK CARGO $
BOILER & MACHINERY $ EQUIPMENT FLOATER $ TRUCKERS / MOTOR CARRIER $
BUSINESS AUTO $ GARAGE AND DEALERS $ UMBRELLA $
BUSINESS OWNERS $ GLASS AND SIGN $ YACHT $
COMMERCIAL GENERAL LIABILITY | $ INSTALLATION / BUILDERS RISK $ $
CRIME $ OPEN CARGO $ $
DEALERS $ X | PROPERTY $ $
ATTACHMENTS
ADDITIONAL INTEREST PREMIUM PAYMENT SUPPLEMENT
ADDITIONAL PREMISES PROFESSIONAL LIABILITY SUPPLEMENT
APARTMENT BUILDING SUPPLEMENT RESTAURANT / TAVERN SUPPLEMENT
CONDO ASSN BYLAWS (for D&O Coverage only) STATEMENT / SCHEDULE OF VALUES
CONTRACTORS SUPPLEMENT STATE SUPPLEMENT (If applicable)
COVERAGES SCHEDULE VACANT BUILDING SUPPLEMENT
DRIVER INFORMATION SCHEDULE VEHICLE SCHEDULE
INTERNATIONAL LIABILITY EXPOSURE SUPPLEMENT
INTERNATIONAL PROPERTY EXPOSURE SUPPLEMENT
LOSS SUMMARY
POLICY INFORMATION
PROPOSED EFF DATE | PROPOSED EXP DATE BILLING PLAN PAYMENT PLAN | METHOD OF PAYMENT | AUDIT DEPOSIT Ha POLICY PREMIUM
07/10/16 07/10/17 | X|orect| | acency s ‘ ‘
APPLICANT INFORMATION
NAME (First Named Insured) AND MAILING ADDRESS (including ZIP+4) GL CODE sic NAICS FEIN OR SOC SEC #
Pittsfield Building LLC
55 East Washington BUSINESS PHONE #: 312-236-5393
Chicago, IL 60602-4718 WEBSITE ADDRESS
Morganreed.com
CORPORATION | _| JOINT VENTURE NOT FOR PROFIT ORG SUBCHAPTER “S" CORPORATION [|
INDIVIDUAL X | Lc AOD MANAGERS: PARTNERSHIP TRUST
NAME (Other Named Insured) AND MAILING ADDRESS (including ZIP+4) GL CODE sic NAICS FEIN OR SOC SEC #
Pittsfield Development LLC
BUSINESS PHONE #:
WEBSITE ADDRESS
CORPORATION | __| JOINT VENTURE NOT FOR PROFIT ORG SUBCHAPTER "S* CORPORATION |
INDIVIDUAL X | uc AD MANAGERS. PARTNERSHIP TRUST
NAME (Other Named Insured) AND MAILING ADDRESS (including ZIP+4) GL CODE sic NAICS FEIN OR SOC SEC #
Pittsfield Residential #2 LLC
BUSINESS PHONE #:
WEBSITE ADDRESS
CORPORATION |__| JOINT VENTURE NOT FOR PROFIT ORG SUBCHAPTER "S" CORPORATION |_|
INDIVIDUAL X | Lt AO MANAGERS: = PARTNERSHIP TRUST
ACORD 125 (2013/09) Page 1 of 4 @ 993-2013 ACORD CORPORATION. All rights reserved.

The ACORD name and logo are registered marks of ACORD
Case: 1:18-cv-06576 Document #: 79-2 Filed: 10/30/19 Page 3 of 13 PagelD #:972
Case: 1:18-cv-06576 Document #: 18-1 Filed: 11/21/18 Page 3 of 13 PagelD #:135

PRIMARY

PHON
12-236-5393

 

Ee C) Home C1] sus 1 cet

 

SECONDARY
PHONE Cl Home () aus OO ceu

AGENCY CUSTOMER ID:

PRIMARY
PioNe# [©] Home C] sus

PITTSF1

CSR: PC

 

CO cet

SECONDARY
BHONE@ (Home ( sus C] cei

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PREMISES INFORMATION (Attach ACORD 823 for Additional Premises)
Loc # R . CITY LIMITS | INTEREST #FULL TIME EMPL | ANNUAL REVENUES: $ 3,500,000)
1 8 “65 East Washington  X | insive x | OWNER 5 OCCUPIED AREA: SQFT
BLD# | CITY:Chicago STATE: |L OUTSIDE TENANT # PARTTIME EMPL | OPEN TO PUBLIC AREA: SQFT
4 | county: 2IP:§0602 TOTAL BUILDING AREA: 350000 sa rr
DESCRIPTION OF OPERATIONS: 36 story office building, mercantiles 1st fl. offices 2-8th firs, 9-12th ANY AREA LEASED TO OTHERS? Y/N Y
Loc# | STREET | CITY LimITS | INTEREST #FULL TIME EMPL | ANNUAL REVENUES: $
INSIDE OWNER OCCUPIED AREA: SQFT
BLO# | city: STATE: OUTSIDE TENANT # PART TIME EMPL | OPEN TO PUBLIC AREA: SQ FT
COUNTY: zip: TOTAL BUILDING AREA: SQFT
DESCRIPTION OF OPERATIONS: ANY AREA LEASED TO OTHERS? Y/N
Loc# | STREET | CITY LIMITS | INTEREST #FULL TIME EMPL | ANNUAL REVENUES: $
INSIDE OWNER OCCUPIED AREA: SQ FT
BLD# | CITY: STATE: OUTSIDE TENANT #PART TIME EMPL | OPEN TO PUBLIC AREA: SQFT
COUNTY: ZIP: TOTAL BUILDING AREA: SQFT
DESCRIPTION OF OPERATIONS: ANY AREA LEASED TO OTHERS? Y/N
Loc# | STREET [CITY LIMITS | INTEREST #FULL TIME EMPL | ANNUAL REVENUES: $
INSIDE OWNER OCCUPIED AREA: SQFT
BLD# | CITY: STATE: OUTSIDE TENANT # PARTTIME EMPL | OPEN TO PUBLIC AREA: SQFT
COUNTY: ZIP: TOTAL BUILDING AREA; SQFT
DESCRIPTION OF OPERATIONS: ANY AREA LEASED TO OTHERS? Y/N
NATURE OF BUSINESS
|__| APARTMENTS |__| CONTRACTOR  |___] MANUFACTURING RESTAURANT SERVICE |_| STARTED (MMIDD/YYYY)
CONDOMINIUMS INSTITUTIONAL X | oFFice RETAIL WHOLESALE orl 03/00

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF PRIMARY OPERATIONS
Office/Apt building

 

RETAIL STORES OR SERVICE OPERATIONS % OF TOTAL SALES:

 

INSTALLATION, SERVICE OR REPAIR WORK

 

%

%

OFF PREMISES INSTALLATION, SERVICE OR REPAIR WORK

 

DESCRIPTION OF OPERATIONS OF OTHER NAMED INSUREDS

 

 

CORD 45 for more Additional Interests

 

the necessary data) Attach A
CERTIFICATE POLICY |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTEREST NAME AND ADDRESS RANK: | EVIDENCE: SEND BILL INTEREST IN ITEM NUMBER
euneo LOSS PAYEE LOCATION: BUILDING
BACH OF MORTGAGEE VEHICLE: BOAT
CO-OWNER OWNER AIRPORT: AIRCRAFT:
EMPLOYEES REGISTRANT | EM. ITEM:
Cenea TRUSTEE ITEM DESCRIPTION
LIENHOLDER REFERENCE / LOAN #: INTEREST END DATE:

LIEN AMOUNT: PHONE (A/C, No, Ext): FAX (AIC, No):

REASON FOR INTEREST: E-MAIL ADDRESS:

ACORD 125 (2013/09) Page 2 of 4

 
Case: 1:18-cv-06576 Document #: 79-2 Filed: 10/30/19 Page 4 of 13 PagelD #:972
Case: 1:18-cv-06576 Document #: 18-1 Filed: 11/21/18 Page 4 of 13 PagelD #:136

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGENCY CUSTOMER ID: PITTSF1 CSR: PC
GENERAL INFORMATION
EXPLAIN ALL “YES” RESPONSES YIN
1a. IS THE APPLICANT A SUBSIDIARY OF ANOTHER ENTITY ? N
PARENT COMPANY NAME RELATIONSHIP DESCRIPTION % OWNED
1b. DOES THE APPLICANT HAVE ANY SUBSIDIARIES? N
SUBSIDIARY COMPANY NAME RELATIONSHIP DESCRIPTION % OWNED
2. ISAFORMAL SAFETY PROGRAM IN OPERATION? Y
SAFETY MANUAL MONTHLY MEETINGS [|
xX SAFETY POSITION OSHA
3. ANY EXPOSURE TO FLAMMABLES, EXPLOSIVES, CHEMICALS? N
4. ANY OTHER INSURANCE WITH THIS COMPANY? (List policy numbers) Y
LINE OF BUSINESS POLICY NUMBER LINE OF BUSINESS POLICY NUMBER
Various buildings
5. ANY POLICY OR COVERAGE DECLINED, CANCELLED OR NON-RENEWED DURING THE PRIOR THREE (3) YEARS FOR ANY PREMISES OR N
OPERATIONS? (Missouri Applicants - Do not answer this question)
NON-PAYMENT AGENT NO LONGER REPRESENTS CARRIER []
NON-RENEWAL UNDERWRITING CONDITION CORRECTED (Describe):
6. ANY PAST LOSSES OR CLAIMS RELATING TO SEXUAL ABUSE OR MOLESTATION ALLEGATIONS, DISCRIMINATION OR NEGLIGENT HIRING? N
7. DURING THE LAST FIVE YEARS (TEN IN RI), HAS ANY APPLICANT BEEN INDICTED FOR OR CONVICTED OF ANY DEGREE OF THE CRIME OF FRAUD, N
BRIBERY, ARSON OR ANY OTHER ARSON-RELATED CRIME IN CONNECTION WITH THIS OR ANY OTHER PROPERTY?
(In RI, this question must be answered by any applicant for property insurance. Failure to disclose the existence of an arson conviction is a misdemeanor punishable
by a sentence of up to one year of imprisonment).
8. ANY UNCORRECTED FIRE AND/OR SAFETY CODE VIOLATIONS? N
OCCURRENCE RESOLUTION
DATE EXPLANATION RESOLUTION DATE
9. HAS APPLICANT HAD A FORECLOSURE, REPOSSESSION, BANKRUPTCY OR FILED FOR BANKRUPTCY DURING THE LAST FIVE (5) YEARS? Y
OCCURRENCE RESOLUTION
DATE EXPLANATION RESOLUTION DATE
40. HAS APPLICANT HAD A JUDGEMENT OR LIEN DURING THE LAST FIVE (5) YEARS? N
OCCURRENCE RESOLUTION
DATE EXPLANATION RESOLUTION DATE
41. HAS BUSINESS BEEN PLACED IN A TRUST? N
NAME OF TRUST
12, ANY FOREIGN OPERATIONS, FOREIGN PRODUCTS DISTRIBUTED IN USA, OR US PRODUCTS SOLD/DISTRIBUTED IN FOREIGN COUNTRIES? N
(lf "YES", attach ACORD 815 for Liability Exposure and/or ACORD 816 for Property Exposure)
13. DOES APPLICANT HAVE OTHER BUSINESS VENTURES FOR WHICH COVERAGE IS NOT REQUESTED?

 

 

 

REMARKS / PROCESSING INSTRUCTIONS (ACORD 101, Additional Remarks Schedule, may be attached if more space is required
EE ATTACHED REMARKS OVERFLOW

    

 

CARRIER Travelers Travelers
POLICY NUMBER

PREMIUM $91,888.00

EFFECTIVE DATE 07/10/15

EXPIRATION DATE 07/10/16
ACORD 125 (2013/09) Page 3 of 4

 

 
Case: 1:18-cv-06576 Document #: 79-2 Filed: 10/30/19 Page 5 of 13 PagelD #:972
Case: 1:18-cv-06576 Document #: 18-1 Filed: 11/21/18 Page 5 of 13 PagelD #:137

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRIOR CARRIER INFORMATION (continued) AGENCY CUSTOMER ID: PITTSF1 CSR: PC
YEAR | CATEGORY GENERAL LIABILITY AUTOMOBILE PROPERTY OTHER:
CARRIER Travelers Travelers
2014-1! bouicy NUMBER CMB295T6701-14 CMB295T6701-14
5 [premun $ s $79,158.00 3 3,677.00
EFFECTIVE DATE 07/10/14 07/10/14
EXPIRATION DATE 07/10/15 07/10/15
CARRIER Travelers Travelers
2013-11 pouicy NUMBER CMB295T6701
4 PREMIUM $ $ $79,964.00 $
EFFECTIVE DATE 07/10/13 07/10/12
EXPIRATION DATE 07/10/14 07/10/13
LOSS HISTORY | X | Check ifnone _ (Attach Loss Summary for Additional Loss Information)
ENTER ALL CLAIMS. OR LOSSES (REGARDLESS OF FAULT AND WHETHER OR NOT INSURED) OR OCCURRENCES THAT MAY GIVE RISE TO CLAIMS
FOR THE LAST YEARS TOTAL LOSSES: $
SUBRO- | CLAIM
OCCURRENCE LINE TYPE / DESCRIPTION OF OCCURRENCE OR CLAIM DATE OF CLAIM AMOUNT PAID AMOUNT RESERVED [SATION | OPEN
SIGNATURE

 

| Copy of the Notice of Information Practices (Privacy) has been given to the applicant. (Not required in all states, contact your agent or broker for your state's requirements.)

 

PERSONAL INFORMATION ABOUT YOU, INCLUDING INFORMATION FROM A CREDIT OR OTHER INVESTIGATIVE REPORT, MAY BE COLLECTED FROM PERSONS
OTHER THAN YOU IN CONNECTION WITH THIS APPLICATION FOR INSURANCE AND SUBSEQUENT AMENDMENTS AND RENEWALS. SUCH INFORMATION AS WELL AS
OTHER PERSONAL AND PRIVILEGED INFORMATION COLLECTED BY US OR OUR AGENTS MAY IN CERTAIN CIRCUMSTANCES BE DISCLOSED TO THIRD PARTIES
WITHOUT YOUR AUTHORIZATION. CREDIT SCORING INFORMATION MAY BE USED TO HELP DETERMINE EITHER YOUR ELIGIBILITY FOR tNSURANCE OR THE
PREMIUM YOU WILL BE CHARGED. WE MAY USE A THIRD PARTY IN CONNECTION WITH THE DEVELOPMENT OF YOUR SCORE. YOU MAY HAVE THE RIGHT TO
REVIEW YOUR PERSONAL INFORMATION IN OUR FILES AND REQUEST CORRECTION OF ANY INACCURACIES. YOU MAY ALSO HAVE THE RIGHT TO REQUEST IN
WRITING THAT WE CONSIDER EXTRAORDINARY LIFE CIRCUMSTANCES IN CONNECTION WITH THE DEVELOPMENT OF YOUR CREDIT SCORE. THESE RIGHTS MAY
BE LIMITED IN SOME STATES. PLEASE CONTACT YOUR AGENT OR BROKER TO LEARN HOW THESE RIGHTS MAY APPLY IN YOUR STATE OR FOR INSTRUCTIONS ON
HOW TO SUBMIT A REQUEST TO US FOR A MORE DETAILED DESCRIPTION OF YOUR RIGHTS AND OUR PRACTICES REGARDING PERSONAL INFORMATION.

(Not applicable in AZ, CA, DE, KS, MA, MN, ND, NY, OR, VA, or WV. Specific ACORD 38s are available for applicants in these states.) (Applicant's Initials):

 

Applicable in AL, AR, DC, LA, MD, NM, RI and WV: Any person who knowingly (or willfully)* presents a false or fraudulent claim for payment of a loss or
benefit or knowingly (or willfully)* presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in
prison. “Applies in MD Only.

Applicable in CO: It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company for the purpose of
defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance and civil damages. Any insurance
company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a policyholder or claimant for the
purpose of defrauding or attempting to defraud the policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be
reported to the Colorado Division of Insurance within the Department of Regulatory Agencies.

Applicable in FL and OK: Any person who knowingly and with intent to injure, defraud, or deceive any insurer files a statement of claim or an application
containing any false, incomplete, or misleading information is guilty of a felony (of the third degree)*. “Applies in FL Only.

Applicable in KS: Any person who, knowingly and with intent to defraud, presents, causes to be presented or prepares with knowledge or belief that it will be
presented to or by an insurer, purported insurer, broker or any agent thereof, any written statement as part of, or in support of, an application for the issuance
of, or the rating of an insurance policy for personal or commercial insurance, or a claim for payment or other benefit pursuant to an insurance policy for
commercial or personal insurance which such person knows to contain materially false information concerning any fact material thereto; or conceals, for the
purpose of misleading, information concerning any fact material thereto commits a fraudulent insurance act.

Applicable in KY, NY, OH and PA: Any person who knowingly and with intent to defraud any insurance company or other person files an application for
insurance or statement of claim containing any materially false information or conceals for the purpose of misleading, information concerning any fact material
thereto commits a fraudulent insurance act, which is a crime and subjects such person to criminal and civil penalties (not to exceed five thousand dollars and
the stated value of the claim for each such violation)*. “Applies in NY Only.

Applicable in ME, TN, VA and WA: It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the purpose
of defrauding the company. Penalties (may)* include imprisonment, fines and denial of insurance benefits. “Applies in ME Only.

Applicable in NJ: Any person who includes any false or misleading information on an application for an insurance policy is subject to criminal and civil

penalties.

Applicable in OR: Any person who knowingly and with intent to defraud or solicit another to defraud the insurer by submitting an application containing a

false statement as to any material fact may be violating state law.

Applicable in PR: Any person who knowingly and with the intention of defrauding presents false information in an insurance application, or presents, helps,

or causes the presentation of a fraudulent claim for the payment of a loss or any other benefit, or presents more than one claim for the same damage or loss,

shall incur a felony and, upon conviction, shall be sanctioned for each violation by a fine of not less than five thousand dollars ($5,000) and not more than ten

thousand dollars ($10,000), or a fixed term of imprisonment for three (3) years, or both penalties. Should aggravating circumstances [be] present, the penalty

thus established may be increased to a maximum of five (5) years, if extenuating circumstances are present, it may be reduced to a minimum of two (2)
years.

THE UNDERSIGNED IS AN AUTHORIZED REPRESENTATIVE OF THE APPLICANT AND REPRESENTS THAT REASONABLE INQUIRY HAS BEEN MADE TO OBTAIN THE

ANSWERS TO QUESTIONS ON THIS APPLICATION. HE/SHE REPRESENTS THAT THE ANSWERS ARE TRUE, CORRECT AND COMPLETE TO THE BEST OF HIS/HER

KNOWLEDGE.

 

PRODUCER'S SIGNATURE PRODUCER'S NAME (Please Print) STATE PRODUCER LICENSE NO
Carbone & Molloy

 

 

APPLICANT'S SIGNATURE DATE NATIONAL PRODUCER NUMBER

 

 

 

 

ACORD 125 (2013/09) Page 4 of 4

 
Case: 1:18-cv-06576 Document #: 79-2 Filed: 10/30/19 Page 6 of 13 PagelD #:972

Case: 1:18-cv-06576 Document #: 18-1 Filed: 11/21/18 P :
COMMERCIAL INSURANCE APPLICATION - Ne (21/18 Page 6 of 13 PagelD #:138

PRIOR CARRIER INFORMATION SCHEDULE PITTSF1 CSR: PC PAGE 1 OF 1

CARRIER
POLICY NUMBER

PREMIUM $
EFFECTIVE DATE 07/10/12 07/11/12
EXPIRATION DATE 07/10/13 07/12/13

CARRIER
POLICY NUMBER

PREMIUM $
EFFECTIVE DATE 07/10/11 07/11/11
EXPIRATION DATE 07/10/12 07/2/12

CARRIER

POLICY NUMBER
PREMIUM
EFFECTIVE DATE
EXPIRATION DATE

CARRIER

POLICY NUMBER
PREMIUM
EFFECTIVE DATE
EXPIRATION DATE

CARRIER

POLICY NUMBER
PREMIUM
EFFECTIVE DATE
EXPIRATION DATE

CARRIER

POLICY NUMBER
PREMIUM
EFFECTIVE DATE
EXPIRATION DATE

CARRIER

POLICY NUMBER
PREMIUM
EFFECTIVE DATE
EXPIRATION DATE

CARRIER

POLICY NUMBER
PREMIUM
EFFECTIVE DATE
EXPIRATION DATE

CARRIER

POLICY NUMBER
PREMIUM
EFFECTIVE DATE
EXPIRATION DATE

 

APPLIED 125PCIS (2009/08)
Case: 1:18-cv-06576 Document #: 79-2 Filed: 10/30/19 Page 7 of 13 PagelD #:972
REMARKS Case: 1:18-cv-06576 Document #: 18-1 Filed: Li/edé18 Page 7,af,13PagelD #:13P,c_ , OF 41

 

Insured owns approx ately 20 other buildings of various types. Most
insured through Travelers

 

 

 
Case: 1:18-cv-06576 Document #: 79-2 Filed: 10/30/19 Page 8 of 13 PagelD #:972
Case: 1:18-cv-06576 Document #: 18-1 Filed: 11/21/18 Page 8 of 13 PagelD #:140

AGENCY CUSTOMER ID: PITTSF1

PROPERTY SECTION

CSR: PC

 

DATE (MM/DDIYYYY)

 

 

 

 

 

 

6/27/2016
AGENCY NAME CARRIER NAIC CODE
Carbone & Molloy Insurance Travelers Insurance Company 36137
POLICY NUMBER EFFECTIVE DATE | NAMED INSURED(S)
KTCMB295T670-1-15 07/10/16 = |Pittsfield Building LLC

 

 

 

PREMISES #: 1 STREET ADDRESS: 51-65 East Washington Chicago IL 60602
PREMISES INFORMATION | BulLoING#: 1 BLOG DESCRIPTION: 38 Story office bldg LRO
SUBJECT OF INSURANCE AMOUNT coins % |AAIGN | CAUSES OF LOSS ALON DED Bigt FORMS AND CONDITIONS TO APPLY

 

See attached supplementa

page for Subjects of Insurance information

 

 

 

 

 

 

 

 

 

 

 

ADDITIONAL INFORMATION x BUSINESS INCOME / EXTRA EXPENSE - Attach ACORD 810

| VALUE REPORTING INFORMATION - Attach ACORD 811

 

ADDITIONAL COVERAGES, OPTIONS, RESTRICTIONS, ENDORSEMENTS AND RATING INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPOILAGE | DESCRIPTION OF PROPERTY COVERED LIMIT REFRIG MAINT | OPTIONS
COVERAGE AGREEMENT
(YIN) $ (YIN) BREAKDOWN OR CONTAMINATION
SELLING
Cc DEDUCTIBLE C] POWER OUTAGE PRICE
$
SINKHOLE COVERAGE (Required in Florida) | | ACCEPT COVERAGE | | REJECT COVERAGE LIMIT: $
PROPERTY HAS BEEN DESIGNATED AN HISTORICAL LANDMARK # OF OPEN SIDES ON STRUCTURE:
DISTANCE TO :
CONSTRUCTION TYPE HYDRANT FIRE STAT; “FIRE DISTRICT CODE NUMBER | PROTCL [|#STORIES |# BASMTS | YRBUILT | TOTAL AREA
FIRE RES. Or 1 m|Chicago 1 38 2 1929 350,000
BUILDING IMPROVEMENTS BLDG CODE | TAXCODE | ROOF TYPE OTHER OCCUPANCIES
GRADE
floors 13-21 are excluded,
X | wrine, yr:12 PLUMBING, YR: 12
HEATING SOURCE INCL WOODBURNING DATE
Xx ROOFING, yr 2 HEATING, YR: 12 WIND CLASS SEMI- RESISTIVE STOVE OR FIREPLACE INSERT INSTALLED:
OTHER: YR: X | RESISTIVE MANUFACTURER:
PRIMARY HEAT SECONDARY HEAT
BOILER [| SOLID FUEL BOILER SOLID FUEL
IF BOILER, IS INSURANCE PLACED ELSEWHERE? | N | Y/N IF BOILER, IS INSURANCE PLACED ELSEWHERE? YIN
RIGHT EXPOSURE & DISTANCE LEFT EXPOSURE & DISTANCE FRONT EXPOSURE & DISTANCE REAR EXPOSURE & DISTANCE
Street Street Building
CENTRAL LOCAL
BURGLAR ALARM TYPE CERTIFICATE # EXPIRATION DATE STATION GONG
24 hr guard WITH KEYS
BURGLAR ALARM INSTALLED AND SERVICED BY EXTENT GRADE # GUARDS / WATCHMEN | X | CLOCK HOURLY
2
PREMISES FIRE PROTECTION (Sprinklers, Standpipes, CO2 / Chemical Systems) % SPRNK | FIRE ALARM MANUFACTURER X | CENTRAL STATION
fenunciater panel - common area 100 stand pipes & pull alarms "X | tocal Gone
ADDITIONAL INTEREST | ACORD 45 attached for additional names
INTEREST NAME AND ADDRESS RANK: EVIDENCE: CERTIFICATE INTEREST IN ITEM NUMBER
X | Loss PAYEE Location: 1 BUILDING: 1
ITEM
MORTGAGEE CLASS: ITEM
ITEM DESCRIPTION
9-12th floors
REFERENCE / LOAN # |
REMARKS

 

enunciator system- common area's. -Standpipes - all levels -2
remote interior stairwells -2 fire escapes -Emergency lighting

 

-24 Hour Security, 24 Hour Watchman -Constantly monitored fire alarm

-stairwells -Back-up generator system -Building Personal trained in emer

 

ACORD 140 (2011/10)

Attach to ACORD 125 ©985-2011 ACORD CORPORATION. All rights reserved.

The ACORD name and logo are registered marks of ACORD

 
Case: 1:18-cv-06576 Document #: 79-2 Filed: 10/30/19 Page 9 of 13 PagelD #:972
Case: 1:18-cv-06576 Document #: 18-1 Filed: 11/21/18 Page 9 of 13 PagelD #:141

 

 

 

 

AGENCY CUSTOMER ID: PITTSF1 CSR: PC
ADDITIONAL PREMISES #: STREET ADDRESS:
PREMISES INFORMATION BUILDING #: BLOG DESCRIPTION:

SUBJECT OF INSURANCE AMOUNT COINS % WAN CAUSES OF LOSS [NELATION DED pLaT FORMS AND CONDITIONS TO APPLY

 

 

 

 

 

 

 

 

 

 

 

 

ADDITIONAL INFORMATION BUSINESS INCOME / EXTRA EXPENSE - Attach ACORD 810 | | VALUE REPORTING INFORMATION - Attach ACORD 811

ADDITIONAL COVERAGES, OPTIONS, RESTRICTIONS, ENDORSEMENTS AND RATING INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPOILAGE | DESCRIPTION OF PROPERTY COVERED LIMIT REFRIG MAINT | OPTIONS
con $ ACR) BREAKDOWN OR CONTAMINATION
SELLING
Cy DEDUCTIBLE Cy POWER OUTAGE PRICE
$
SINKHOLE COVERAGE (Required in Florida) | | ACCEPT COVERAGE | | REJECT COVERAGE LIMIT: $
PROPERTY HAS BEEN DESIGNATED AN HISTORICAL LANDMARK #OF OPENSIDESON STRUCTURE:
DISTANCE TO ,
CONSTRUCTION TYPE HYSTANCE TO rat FIRE DISTRICT CODE NUMBER | PROTCL |#STORIES |#BASMTS | YRBUILT | TOTAL AREA
FT Ml
BUILDING IMPROVEMENTS a4 rere TAX CODE | ROOF TYPE OTHER OCCUPANCIES
WIRING, YR: PLUMBING, YR:
HEATING SOURCE DBURNING _D
ROOFING, YR: HEATING, YR: WIND CLASS SEMI- RESISTIVE BAS OTE Net eERT OE LED:
OTHER: YR: RESISTIVE MANUFACTURER:
PRIMARY HEAT SECONDARY HEAT
BOILER [] SOLID FUEL [| BOILER (| SOLID FUEL [|
IF BOILER, IS INSURANCE PLACED ELSEWHERE? YIN IF BOILER, IS INSURANCE PLACED ELSEWHERE? YIN
RIGHT EXPOSURE & DISTANCE LEFT EXPOSURE & DISTANCE FRONT EXPOSURE & DISTANCE REAR EXPOSURE & DISTANCE
BURGLAR ALARM TYPE CERTIFICATE # EXPIRATION DATE genre AL Local
WITH KEYS
BURGLAR ALARM INSTALLED AND SERVICED BY EXTENT GRADE # GUARDS / WATCHMEN CLOCK HOURLY
PREMISES FIRE PROTECTION (Sprinklers, Standpipes, CO2 / Chemical Systems) % SPRNK | FIRE ALARM MANUFACTURER CENTRAL STATION
LOCAL GONG
ADDITIONAL INTEREST | ACORD 46 attached for additional names
INTEREST NAME AND ADDRESS RANK: EVIDENCE: CERTIFICATE INTEREST IN ITEM NUMBER
LOSS PAYEE LOCATION: BUILDING
TTEM
MORTGAGEE CLASS: ITEM:
ITEM DESCRIPTION
REFERENCE / LOAN #:
REMARKS
ACORD 140 (2011/10)

 

Page 2 of 3
Case: 1:18-cv-06576 Document #: 79-2 Filed: 10/30/19 Page 10 of 13 PagelID #:972
Case: 1:18-cv-06576 Document #: 18-1 Filed: 11/21/18 Page 10 of 13 PagelD #:142

 

: PITTSF1 CSR: PC
FRAUD NOTICES AGENCY CUSTOMER ID:

 

ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR ANOTHER PERSON FILES AN APPLICATION FOR INSURANCE OR
STATEMENT OF CLAIM CONTAINING ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR THE PURPOSE OF MISLEADING INFORMATION CONCERNING ANY
FACT MATERIAL THERETO, COMMITS A FRAUDULENT INSURANCE ACT, WHICH IS A CRIME AND SUBJECTS THE PERSON TO CRIMINAL AND [NY: SUBSTANTIAL] CIVIL
PENALTIES. (Not applicable in CO, DC, FL, HI, KS, MA, MN, NE, OH, OK, OR, VT or WA; in LA, ME, TN and VA, insurance benefits may also be denied)

IN THE DISTRICT OF COLUMBIA, WARNING: IT IS A CRIME TO PROVIDE FALSE OR MISLEADING INFORMATION TO AN INSURER FOR THE PURPOSE OF DEFRAUDING
THE INSURER OR ANY OTHER PERSON. PENALTIES INCLUDE IMPRISONMENT AND/OR FINES. IN ADDITION, AN INSURER MAY DENY INSURANCE BENEFITS, IF
FALSE INFORMATION MATERIALLY RELATED TO A CLAIM WAS PROVIDED BY THE APPLICANT

IN FLORIDA, ANY PERSON WHO KNOWINGLY AND WITH INTENT TO INJURE, DEFRAUD, OR DECEIVE ANY INSURER FILES A STATEMENT OF CLAIM OR AN
APPLICATION CONTAINING ANY FALSE, INCOMPLETE, OR MISLEADING INFORMATION |S GUILTY OF A FELONY OF THE THIRD DEGREE.

IN KANSAS, ANY PERSON WHO, KNOWINGLY AND WITH INTENT TO DEFRAUD, PRESENTS, CAUSES TO BE PRESENTED OR PREPARES WITH KNOWLEDGE OR
BELIEF THAT IT WILL BE PRESENTED TO OR BY AN INSURER, PURPORTED INSURER, BROKER OR ANY AGENT THEREOF, ANY WRITTEN STATEMENT AS PART OF,
OR IN SUPPORT OF, AN APPLICATION FOR THE ISSUANCE OF, OR THE RATING OF AN INSURANCE POLICY FOR PERSONAL OR COMMERCIAL INSURANCE, OR A
CLAIM FOR PAYMENT OR OTHER BENEFIT PURSUANT TO AN INSURANCE POLICY FOR COMMERCIAL OR PERSONAL INSURANCE WHICH SUCH PERSON KNOWS TO
CONTAIN MATERIALLY FALSE INFORMATION CONCERNING ANY FACT MATERIAL THERETO; OR CONCEALS, FOR THE PURPOSE OF MISLEADING, INFORMATION
CONCERNING ANY FACT MATERIAL THERETO COMMITS A FRAUDULENT INSURANCE ACT.

IN MASSACHUSETTS, NEBRASKA, OREGON AND VERMONT, ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR
ANOTHER PERSON FILES AN APPLICATION FOR INSURANCE OR STATEMENT OF CLAIM CONTAINING ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR
THE PURPOSE OF MISLEADING INFORMATION CONCERNING ANY FACT MATERIAL THERETO, MAY BE COMMITTING A FRAUDULENT INSURANCE ACT, WHICH MAY BE
ACRIME AND MAY SUBJECT THE PERSON TO CRIMINAL AND CIVIL PENALTIES.

IN WASHINGTON, IT IS A CRIME TO KNOWINGLY PROVIDE FALSE, INCOMPLETE, OR MISLEADING INFORMATION TO AN INSURANCE COMPANY FOR THE PURPOSE OF
DEFRAUDING THE COMPANY. PENALTIES INCLUDE IMPRISONMENT, FINES, AND DENIAL OF INSURANCE BENEFITS.

 

REMARKS

 

 

 

 

ACORD 140 (2011/10) Page 3 of 3
    

#9
/

(2
2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pittsfield Building LLC PITTSF1 CSR: PC

PREMISE INFORMATION PREMISES#: 1 BUILDINGH: 1 ISOTEL#:

#) SUBJECT OF INSURANCE AMOUNT COINS %| VALUATION | CAUSEOFLOSS| INFL | DEDUCTIBLE FORMS # Date BLN
1, |BUILDING 73,000,000 RCV SPECIAL 400000 | MSC1507

2. |RENTS 3,000,000 RCV SPECIAL 100000

3. ORDINANCE 2,500,000 SPECIAL 100000

4.|FLOOD 2,000,000 100000

5. |QUAKE 1,000,000 100000

6. |BOILR/MACH 50,000,000 10000

ADDITIONAL PREMISES INFORMATION

sol | CAUSE | COINS % RATE rpt| amount |TyPE| BAS| SO!| CAUSE | COINS % RATE RPT| AMOUNT | TYPE] BAS
PREMISE INFORMATION PREMISES #: BUILDING #: ISOTEL#:

#] SUBJECT OF INSURANCE AMOUNT COINS %]| VALUATION] CAUSEOFLOSS] INFL | DEDUCTIBLE FORMS # Date BLN
1.

2.

3.

4.

5.

6.

ADDITIONAL PREMISES INFORMATION

Sol] CAUSE | COINS % RATE RPT| AMOUNT |TYPE| BAS] SO|| CAUSE | COINS% RATE RPT | AMOUNT | TYPE] BAS
PREMISE INFORMATION PREMISES #: BUILDING #: ISOTEL#:

#] SUBJECT OF INSURANCE AMOUNT COINS%| VALUATION] CAUSEOFLOSS| INFL | DEDUCTIBLE FORMS # Date BLN |
1.
| 2. |

3.

4. -

5.

6.

New label a a
| sot| cause | COINS% RATE RPT| AMOUNT |TYPE| BAS| sol | CAUSE | COINS% RATE RPT | AMOUNT | TYPE! BAS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTAGH TO ACORD PROPERTY SECTION

 

 

 

 

 
Case: 1:18-cv-06576 Document #: 79-2 Filed: 10/30/19 Page 12 of 13 PagelD #:972

Case: 1:18-cv-06576 Document #: 18-1 Filed: 11/21/18 Page 12 of 13 PagelD #:144
AGENCY CUSTOMER ID: PITTSF4

BUSINESS INCOME / EXTRA EXPENSE / RENTAL VALUE

SUPPLEMENT TO PROPERTY SECTION

CSR: PC

 

 

DATE (MM/DDIYYYY)

 

 

 

 

 

6/27/2016
AGENCY CARRIER NAIC CODE
Carbone & Molloy Insurance Travelers Insurance Company 36137
POLICY NUMBER EFFECTIVE DATE | APPLICANT / FIRST NAMED INSURED
KTCMB295T670-1-15 07/10/16 = |Pittsfield Building LLC

 

PREMISES INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PREMISES #: { BUSINESS INCOME / BUSINESS INCOME BUSINESS INCOME /
BUILDING. 4 EXTRA EXPENSE W/O EXTRA EXPENSE [__] extra expense RENTAL VALUE RENTAL VALUE
TYPE OF BUSINESS ORDINARY PAYROLL X | EXT PERIOD POWER/HEAT OFF PREM POWER DEPEND PROP
NON MFG EXCL [J INCL 180 bays| § DED POWER BROAD FORM [| LIMITED FORM
MFG 90 DAYS | MO PERIOD ELEC MEDIA WATER
MINING 180 DAYS LIMIT DAYS COMM (DESCR BELOW) COIN
%
% COINS ORD OR LAW
: MAX PERIOD TUITION FEES
DAYS
CIVILAUTH $ STUDENTS CONT LOG MFG LOC
EXTRA EXPENSE LIMIT LOSS PAY $ OTHER ED REC LOC LDR LOC (DESC BELOW
% DAYS SERV/INC
DAYS PERIOD REST
%
NAME(S) AND ADDRESS(ES) FOR OFF PREM POWER OR DEPEND PROP
OTHER COVERAGES
Mold- $100,000 ANNUAL AGGREGATE.
Vacancy Permit- MS C2 15 [07 99]
ACORD 810 (2011/10) Page 1 of 2 @2005-2011 ACORD CORPORATION. All rights reserved.

Attach to ACORD 140

The ACORD name and logo are registered marks of ACORD
Case: 1:18-cv-06576 Document #: 79-2 Filed: 10/30/19 Page 13 of 13 PageID #:972
Case: 1:18-cv-06576 Document #: 18-1 Filed: 11/21/18 Page 13 of 13 PagelD #:145

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGENCY CUSTOMER ID: PITTSF1 CSR: PC
ADDITIONAL PREMISES INFORMATION
PREMISES #
BUSINESS INCOME / BUSINESS INCOME BUSINESS INCOME /
BUILDING #: EXTRA EXPENSE WiO EXTRA EXPENSE [_] extra expense RENTAL VALUE [__] Renrat vatue
TYPE OF BUSINESS ORDINARY PAYROLL EXT PERIOD POWER/HEAT OFF PREM POWER DEPEND PROP
NON MFG EXCL [| INCL pays} § DED POWER BROAD FORM [| LIMITED FORM
MFG 90 DAYS | MO PERIOD ELEC MEDIA WATER
MINING 180 DAYS LIMIT DAYS COMM (DESCR BELOW) COIN
% COINS | ORD OR LAW rr
- MAX PERIOD TUITION FEES
DAYS
aa $ STUDENTS CONT LOG MFG LOC
| CIVIL AUTH —_—_
EXTRA EXPENSE LIMIT LOSS PAY $ OTHER ED H REC LOC LDR LOC (DESC BELOW)
% % DAYS SERVANG
DAYS PERIOD REST
% __%

 

 

NAME(S) AND ADDRESS(ES) FOR OFF PREM POWER OR DEPEND PROP

 

OTHER COVERAGES

 

 

ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR ANOTHER PERSON FILES AN APPLICATION FOR INSURANCE OR
STATEMENT OF CLAIM CONTAINING ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR THE PURPOSE OF MISLEADING INFORMATION CONCERNING ANY
FACT MATERIAL THERETO, COMMITS A FRAUDULENT INSURANCE ACT, WHICH IS A CRIME AND SUBJECTS THE PERSON TO CRIMINAL AND [NY: SUBSTANTIAL] CIVIL
PENALTIES. (Not applicable in CO, DC, FL, HI, KS, MA, MN, NE, OH, OK, OR, VT or WA; in LA, ME, TN and VA, insurance benefits may also be denied)

IN THE DISTRICT OF COLUMBIA, WARNING: IT IS A CRIME TO PROVIDE FALSE OR MISLEADING INFORMATION TO AN INSURER FOR THE PURPOSE OF DEFRAUDING
THE INSURER OR ANY OTHER PERSON. PENALTIES INCLUDE IMPRISONMENT AND/OR FINES. IN ADDITION, AN INSURER MAY DENY INSURANCE BENEFITS, IF
FALSE INFORMATION MATERIALLY RELATED TO A CLAIM WAS PROVIDED BY THE APPLICANT

IN FLORIDA, ANY PERSON WHO KNOWINGLY ANO WITH INTENT TO iINJURE, DEFRAUD, OR DECEIVE ANY INSURER FILES A STATEMENT OF CLAIM OR AN
APPLICATION CONTAINING ANY FALSE, INCOMPLETE, OR MISLEADING INFORMATION IS GUILTY OF A FELONY OF THE THIRD DEGREE.

IN KANSAS, ANY PERSON WHO, KNOWINGLY AND WITH INTENT TO DEFRAUD, PRESENTS, CAUSES TO BE PRESENTED OR PREPARES WITH KNOWLEDGE OR
BELIEF THAT IT WILL BE PRESENTED TO OR BY AN INSURER, PURPORTED INSURER, BROKER OR ANY AGENT THEREOF, ANY WRITTEN STATEMENT AS PART OF,
OR IN SUPPORT OF, AN APPLICATION FOR THE ISSUANCE OF, OR THE RATING OF AN INSURANCE POLICY FOR PERSONAL OR COMMERCIAL INSURANCE, OR A
CLAIM FOR PAYMENT OR OTHER BENEFIT PURSUANT TO AN INSURANCE POLICY FOR COMMERCIAL OR PERSONAL INSURANCE WHICH SUCH PERSON KNOWS TO
CONTAIN MATERIALLY FALSE INFORMATION CONCERNING ANY FACT MATERIAL THERETO; OR CONCEALS, FOR THE PURPOSE OF MISLEADING, INFORMATION
CONCERNING ANY FACT MATERIAL THERETO COMMITS A FRAUDULENT INSURANCE ACT.

IN MASSACHUSETTS, NEBRASKA, OREGON AND VERMONT, ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR
ANOTHER PERSON FILES AN APPLICATION FOR INSURANCE OR STATEMENT OF CLAIM CONTAINING ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR
THE PURPOSE OF MISLEADING INFORMATION CONCERNING ANY FACT MATERIAL THERETO, MAY BE COMMITTING A FRAUDULENT INSURANCE ACT, WHICH MAY BE
ACRIME AND MAY SUBJECT THE PERSON TO CRIMINAL AND CIVIL PENALTIES.

IN WASHINGTON, IT IS A CRIME TO KNOWINGLY PROVIDE FALSE, INCOMPLETE, OR MISLEADING INFORMATION TO AN INSURANCE COMPANY FOR THE PURPOSE OF
DEFRAUDING THE COMPANY. PENALTIES INCLUDE IMPRISONMENT, FINES, AND DENIAL OF INSURANCE BENEFITS.

 

ACORD 810 (2011/10) Page 2 of 2

 
